Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US Patent 8,630,067) in view of Kay ("Select the most effective wavelength for an LED system", https://www.mddionline.com/print/6133, November 29, 2010).
With regards to claim 1, Ando discloses a method of manufacturing a disk drive suspension comprising an actuator mounting portion having a piezoelectric element mounted thereon (Abstract), the method including:
Applying an adhesive to the actuator mounting portion (column 6 lines 35 – 51)
Increasing viscosity of the adhesive by emitting light to the adhesive applied to the actuator mounting portion (column 6 lines 52 – 59, where Ando discloses that the emitted light hardens or sets the adhesive which would increase the viscosity of the adhesive)
Arranging the piezoelectric element on the adhesive having the increased viscosity (column 7 lines 1 – 14).
Ando fails to explicitly disclose that the method comprises detecting a height of the piezoelectric element arranged on the actuator mounting portion and correcting an irradiation condition of the light in accordance with the detected height of the piezoelectric element.
Meanwhile Kay discloses that for UV spot curing, the type of curing disclosed by Ando, the intensity of the curing light depends on the depth of cure since a thick adhesive would require higher irradiance (page 3 of 4 section “Depth of cure vs surface cure”) which would suggest detecting the height of the adhered product and correct the irradiation condition of the light in accordance with the detected height of the piezoelectric element.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to detect a height of the piezoelectric element arranged on the actuator mounting portion and correct an irradiation condition of the light in accordance with the detected height of the piezoelectric element in Ando’s method as suggested by Kay. The rationale being that, as stated by Kay, the intensity of the curing light depends on the depth of cure since a thick adhesive would require higher irradiance (page 3 of 4 section “Depth of cure vs surface cure”).
With regards to claim 2, the teachings of Ando and Kay are presented above. Additionally Ando teaches that the method further comprises fixing the piezoelectric element to the actuator mounting portion by heating the actuator mounting portion on which the piezoelectric element is arranged and curing the adhesive (column 7 lines 15 – 23).
With regards to claim 3, the teachings of Ando and Kay are presented above. Additionally Kay discloses that the cure time is directly proportional to the irradiance level of the light source (page 3 of 4 section “Cure time”) and since the level of irradiance depends on the depth of cure (page 3 of 4 under section “Depth of cure vs surface cure”) the cure time would be increased in the height is smaller than the threshold and it would be lowered if the height is higher than the threshold.
With regards to claims 4, the teachings of Ando and Kay are presented above. While Ando and Kay fail to explicitly disclose that the height used to correct the irradiation condition is a height of a central part of the piezoelectric element, one of ordinary skills in the art would appreciate that the highest point of the adhesive would be located at the center of the piece being placed on top of it.
With regards to claim 5, the teachings of Ando and Kay are presented above. While Ando and Kay fail to explicitly disclose that the height is an average value of heights of a plurality of parts in the piezoelectric element, one of ordinary skill in the art would appreciate that, by using an average value of heights of a plurality of parts in the piezoelectric element, takes into consideration the height of the piece as a whole.
With regards to claim 6, the teachings of Ando and Kay are presented above. While Ando and Kay fail to explicitly disclose that the height is an average value of heights of the piezoelectric elements arranged on actuator mounting portions of a plurality of disk drive suspension, one of ordinary skills in the art would appreciate that is common to take an average value of a plurality of heights in order to take into consideration anomalies when depositing adhesive.

Claims 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (US Patent 8,630,067) in view of Tashima et al (US 2018/0275441) as evidenced by Kay ("Select the most effective wavelength for an LED system", https://www.mddionline.com/print/6133, November 29, 2010).
With regards to claim 7, Ando discloses a manufacturing apparatus of a disk drive suspension comprising an actuator mounting portion having a piezoelectric element mounted thereon (Abstract), comprising:
An adhesive supply device applying an adhesive to the actuator mounting portion (column 6 lines 35 – 51)
A light irradiation device increasing viscosity of the adhesive by emitting light to the adhesive applied to the actuator mounting portion (column 6 lines 52 – 59)
An element supply device arranging the piezoelectric element on the adhesive having the increased viscosity (column 7 lines 1 – 14).
Ando fails to explicitly disclose that the apparatus comprises a height detector and a controller correcting an irradiation condition.
Tashima discloses a manufacturing system for manufacturing a laminated body by coating a first panel with an adhesive in a first working region and bonding the first panel coated with the adhesive and a second panel in a second working region (Abstract), that comprises a height detector detecting a height of an element and a controller correcting an irradiation condition of the light in accordance with the height detected (paragraphs 56 – 58).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have a height detector and a controller correcting an irradiation condition in Ando’s apparatus as suggested by Tashima. The rationale is provided by the teachings of Kay, where Kay states the intensity of the curing light depends on the depth of cure since a thick adhesive would require higher irradiance (page 3 of 4 section “Depth of cure vs surface cure”).
With regards to claims 8 and 9, the teachings of Ando, Tashima and Kay are presented above. Additionally Kay discloses that the cure time is directly proportional to the irradiance level of the light source (page 3 of 4 section “Cure time”) and since the level of irradiance depends on the depth of cure (page 3 of 4 under section “Depth of cure vs surface cure”) the cure time would be increased in the height is smaller than the threshold and it would be lowered if the height is higher than the threshold.

Response to Arguments

Applicant's arguments filed May 25, 2022 have been fully considered but they are not persuasive.
Regarding the rejection of claims 8 and 9 under 35 USC 112 4th paragraph, due to Applicant’s amendment, the rejection has been withdrawn.
With regards to the rejection of claims 1 – 9 under 35 USC 103, Applicant argues that the prior art of Kay does not correct the deficiencies of the prior arts of Ando because Kay discloses the effects of depth of cure but does not disclose adjusting the curing based on the height of the piezoelectric element. The Examiner respectfully disagrees.
While Kay specifically discloses that the thickness of the adhesive affects the irradiation condition and does not mention height, one of ordinary skills in the art would appreciate that the thickness of the adhesive would affect the height of the piezoelectric element since a thicker adhesive would place the element at a higher position than a thinner adhesive. Therefore the thickness of the adhesive affects the height of the piezoelectric element.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655. The examiner can normally be reached M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746